                              Case 4:19-cv-03629-YGR Document 57 Filed 02/21/20 Page 1 of 6



                        1   MATTHEW J. ADLER (SBN 273147)                        Peter R Afrasiabi (SBN 193336)
                            Matthew.Adler@faegredrinker.com                      pafrasiabi@onellp.com
                        2   FAEGRE DRINKER BIDDLE & REATH LLP                    Deepali A. Brahmbhatt (SBN 255646)
                            Four Embarcadero Center, 27th Floor                  dbrahmbhatt@onellp.com
                        3   San Francisco, California 94111-4180                 ONE LLP
                            Telephone:    415-591-7500                           4000 MacArthur Blvd., East Tower,
                        4   Facsimile:    415-591-7510                           Suite 500
                                                                                 Newport Beach, CA 92660
                        5   JEFFREY S. JACOBSON (pro hac vice)                   Telephone:     (949) 502-2870
                            Jeffrey.Jacobson@faegredrinker.com                   Facsimile:     (949) 258-5081
                        6   FAEGRE DRINKER BIDDLE & REATH LLP
                            1177 Avenue of the Americas, 41st Floor
                        7   New York, New York 10036-2714                        John E. Lord (SBN 216111)
                            Telephone:     212-248-3140                          jlord@onellp.com
                        8   Facsimile:     212-248-3141                          ONE LLP
                                                                                 9301 Wilshire Blvd., Penthouse Suite
                        9   RYAN M. SALZMAN (SBN 299923)                         Beverly Hills, CA 90210
                            Ryan.Salzman@faegredrinker.com                       Telephone:     (310) 866-5157
                       10   FAEGRE DRINKER BIDDLE & REATH LLP                    Facsimile:     (310) 943-2085
                            1800 Century Park East, Suite 1500                   Attorneys for Plaintiff C.W. and through
                       11   Los Angeles, California 90067-1517                   his Guardian Rebecca White and the
                            Telephone:    310-203-4000                           Proposed Class
                       12   Facsimile:    310-229-1285
                       13   Attorneys for Defendant
                            EPIC GAMES, INC.
                       14
                                                            UNITED STATES DISTRICT COURT
                       15
                                                      NORTHERN DISTRICT OF CALIFORNIA
                       16
                       17
                                                                         Case No. 4:19-cv-3629-YGR
                       18   C.W., a minor, by and through his
                            Guardian, Rebecca White, on behalf of        Hon. Yvonne Gonzalez Rogers
                       19   himself and all others similarly situated,
                                                                         JOINT STIPULATION AND [PROPOSED]
                       20                      Plaintiff,                ORDER TO SET BRIEFING SCHEDULE
                                                                         AND HEARING DATE ON EPIC GAMES
                       21          v.                                    INC.’S RESPONSE TO PLAINTIFF’S
                                                                         FIRST AMENDED COMPLAINT;
                       22   EPIC GAMES, INC., a North Carolina           DECLARATION OF JEFFREY S.
                            corporation,                                 JACOBSON IN SUPPORT
                       23
                                               Defendant.                Action Filed: June 21, 2019
                       24
                                                                         Trial Date:   None set
                       25
                       26
                       27
                       28
                            JOINT STIPULATION AND [PROPOSED] ORDER TO
FAEGRE DRINKER BIDDLE
    & REATH LLP
                            SET BRIEFING SCHEDULE AND HEARING DATE ON
                                                                         -1-                      CASE NO. 4:19-CV-3629-YGR
    ATTORNEYS AT LAW        RESPONSE TO FIRST AMENDED COMPLAINT;
     SAN FRANCISCO
                            JACOBSON DECLARATION
                              Case 4:19-cv-03629-YGR Document 57 Filed 02/21/20 Page 2 of 6



                        1          Plaintiff C.W., a minor, by and through his Guardian, Rebecca White (“Plaintiff”), and
                        2   Defendant Epic Games, Inc. (“Epic Games”) (collectively “the Parties”), by and through their
                        3   respective counsel of record, hereby submit the following Stipulation:
                        4          WHEREAS, on June 21, 2019 Plaintiff filed his initial Complaint in the action (Dkt. No.
                        5   1);
                        6          WHEREAS, on August 26, 2019 Defendant filed its Motion to Dismiss Plaintiff’s
                        7   Complaint (Dkt. No. 18), Motion to Compel Compliance with Fed. R. Civ. Proc. 10(a) (Dkt. No.
                        8   20), and Motion to Compel Arbitration or, in the Alternative Transfer the Action to the Eastern
                        9   District of North Carolina (Dkt. No. 21);
                       10          WHEREAS, on January 23, 2020 the Court issued an Order granting in part and denying in
                       11   part Defendant’s Motion to Dismiss Plaintiff’s Complaint (Dkt. No. 18), denying Defendant’s
                       12   Motion to Compel Arbitration or, in the Alternative Transfer the Action to the Eastern District of
                       13   North Carolina (Dkt. No. 21), and granting Defendant’s Motion to Compel Compliance with Fed.
                       14   R. Civ. Proc. 10(a) (Dkt. No. 20) (the “Order”) (Dkt. No. 54);
                       15          WHEREAS, the Order required Plaintiff to file an Amended Complaint within twenty-one
                       16   (21) days of issuance of the Order;
                       17          WHEREAS, the Order required Defendant to file any response to Plaintiff’s Amended
                       18   Complaint within fourteen (14) days of Plaintiff filing an Amended Complaint;
                       19          WHEREAS, Plaintiff filed an Amended Complaint on February 13, 2020 (Dkt. No. 56);
                       20          WHEREAS, Defendant’s response to Plaintiff’s Amended Complaint is presently due to be
                       21   filed on or before February 27, 2020;
                       22          WHEREAS; lead trial counsel for Defendant, Jeffrey S. Jacobson, is scheduled to undergo
                       23   a surgical procedure on March 23, 2020 which will not permit him to travel for approximately six
                       24   (6) weeks following the procedure (See Declaration of Jeffrey S. Jacobson (“Jacobson Decl.”) ¶ 5);
                       25          WHEREAS, to accommodate the foregoing, counsel for the Parties met and conferred and
                       26   stipulated, pending entry of an order by the Court on the same, to the following briefing and hearing
                       27   schedule for Defendant’s response to the Amended Complaint (See Jacobson Decl. ¶ 6);
                       28
                            JOINT STIPULATION AND [PROPOSED] ORDER TO
FAEGRE DRINKER BIDDLE
    & REATH LLP
                            SET BRIEFING SCHEDULE AND HEARING DATE ON
                                                                             -2-                      CASE NO. 4:19-CV-3629-YGR
    ATTORNEYS AT LAW        RESPONSE TO FIRST AMENDED COMPLAINT;
     SAN FRANCISCO
                            JACOBSON DECLARATION
                              Case 4:19-cv-03629-YGR Document 57 Filed 02/21/20 Page 3 of 6



                        1          WHEREAS, the only previous time modification in the action is the Court’s September 6,
                        2   2019 Order Vacating the Case Management Conference scheduled for September 23, 2019 (Dkt.
                        3   No. 29) (See Jacobson Decl. ¶ 9);
                        4          WHEREAS, the proposed modification to the briefing schedule will not alter the date of
                        5   any other event set by the Court or otherwise impact the schedule for the action. (See Jacobson
                        6   Decl. ¶ 8)
                        7          NOW, THEREFORE, THE PARTIES JOINTLY STIPULATE AS FOLLOWS:
                        8          Defendant’s motion to dismiss in response to Plaintiff’s Amended Complaint shall be filed
                        9   on or before March 12, 2020;
                       10          Plaintiff’s opposition shall be filed on or before April 9, 2020;
                       11          Defendant’s reply shall be filed on or before April 23, 2020; and
                       12          Defendant shall notice the hearing for May 19, 2020 at 2:00 P.M. or the next date available
                       13   for the Court.
                       14          IT IS SO STIPULATED.
                       15   Dated: February 21, 2020                       ONE LLP
                       16
                       17                                                  By: /s/ Deepali A. Brahmbhatt
                                                                                John Lord
                       18                                                       Deepali A. Brahmbhatt
                                                                                Peter Afrasiabi
                       19
                                                                          Attorneys for Plaintiff C.W. and through his
                       20                                                 Guardian Rebecca White and the Proposed Class
                       21
                       22   Dated: February 21, 2020                       FAEGRE DRINKER BIDDLE & REATH LLP
                       23
                       24                                                  By: /s/ Jeffrey S. Jacobson
                                                                               Jeffrey S. Jacobson (pro hac vice)
                       25                                                      Matthew J. Adler
                                                                               Ryan M. Salzman
                       26
                                                                           Attorneys for Defendant
                       27                                                  EPIC GAMES, INC.
                       28
                            JOINT STIPULATION AND [PROPOSED] ORDER TO
FAEGRE DRINKER BIDDLE
    & REATH LLP
                            SET BRIEFING SCHEDULE AND HEARING DATE ON
                                                                             -3-                       CASE NO. 4:19-CV-3629-YGR
    ATTORNEYS AT LAW        RESPONSE TO FIRST AMENDED COMPLAINT;
     SAN FRANCISCO
                            JACOBSON DECLARATION
                              Case 4:19-cv-03629-YGR Document 57 Filed 02/21/20 Page 4 of 6



                        1
                        2                             Attestation Pursuant to Civil Local Rule 5-1(i)
                        3            Pursuant to Civil Local Rule 5-1(i), I, Jeffrey S. Jacobson, hereby attest that I have obtained
                        4   concurrence in the filing of this document from the other signatories to this document.
                        5            I declare under penalty of perjury under the laws of the United States of America that the
                        6   foregoing is true and correct. Executed this 21st day of February, 2020 in New York, New York.
                        7
                                                                                      /s/ Jeffrey S. Jacobson
                        8                                                             Jeffrey S. Jacobson
                        9
                       10                                          [PROPOSED] ORDER
                       11            Pursuant to the foregoing Stipulation, IT IS SO ORDERED.
                       12
                       13
                             Date:
                       14                                                         HON. YVONNE GONZALEZ ROGERS
                       15                                                       UNITED STATES DISTRICT COURT JUDGE

                       16
                       17
                       18
                       19
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                            JOINT STIPULATION AND [PROPOSED] ORDER TO
FAEGRE DRINKER BIDDLE
    & REATH LLP
                            SET BRIEFING SCHEDULE AND HEARING DATE ON
                                                                               -4-                       CASE NO. 4:19-CV-3629-YGR
    ATTORNEYS AT LAW        RESPONSE TO FIRST AMENDED COMPLAINT;
     SAN FRANCISCO
                            JACOBSON DECLARATION
                              Case 4:19-cv-03629-YGR Document 57 Filed 02/21/20 Page 5 of 6



                        1
                        2                           DECLARATION OF JEFFREY S. JACOBSON
                        3          I, JEFFREY S. JACOBSON, hereby declare:
                        4          1.      I am a partner in the law firm of Faegre Drinker Biddle & Reath LLP, counsel of
                        5   record for Defendant Epic Games, Inc. (“Epic Games”) in the above-captioned action. I am
                        6   admitted pro hac vice in this action. I make this Declaration in support of the parties’ Joint
                        7   Stipulation to Set Briefing Schedule and Hearing Date on Epic Games’ Responsive Pleading to
                        8   Plaintiff’s Amended Complaint. The matters stated herein are based upon my own personal
                        9   knowledge, and if called as a witness, I could and would competently testify as follows:
                       10          2.      On January 23, 2020 the Court issued an Order (Dkt. No. 54) granting in part and
                       11   denying in part Defendant’s Motion to Dismiss Plaintiff’s Complaint (Dkt. No. 18), denying
                       12   Defendant’s Motion to Compel Arbitration or, in the Alternative Transfer the Action to the
                       13   Eastern District of North Carolina (Dkt. No. 21), and granting Defendant’s Motion to Compel
                       14   Compliance with Fed. R. Civ. Proc. 10(a) (Dkt. No. 20).
                       15          3.      The January 23, 2020 order required Plaintiff to file an Amended Complaint
                       16   within twenty-one (21) days of issuance of the order. The Order also required Epic Games to file
                       17   any response to Plaintiff’s Amended Complaint within fourteen (14) days of Plaintiff filing an
                       18   Amended Complaint.
                       19          4.      Plaintiff filed an Amended Complaint on February 13, 2020 (Dkt. No. 56) and
                       20   Epic Games’ responsive pleading to Plaintiff’s Amended Complaint is presently due to be filed
                       21   on or before February 27, 2020. Based on this responsive pleading date, the earliest Epic Games’
                       22   motion responsive to Plaintiff’s Amended Complaint can be heard pursuant to Northern District
                       23   of California Local Rule 7-2 is April 7, 2020.
                       24          5.      I am scheduled to undergo an in-patient surgical procedure on March 23, 2020.
                       25   This will prohibit my ability to travel for approximately six (6) weeks following the procedure,
                       26   and impact my ability to appear before the Court at a hearing on Epic Games’ responsive
                       27   pleading to Plaintiff’s Amended Complaint prior to mid-May 2020.
                       28
                            JOINT STIPULATION AND [PROPOSED] ORDER TO
FAEGRE DRINKER BIDDLE
    & REATH LLP
                            SET BRIEFING SCHEDULE AND HEARING DATE ON
                                                                             -5-                      CASE NO. 4:19-CV-3629-YGR
    ATTORNEYS AT LAW        RESPONSE TO FIRST AMENDED COMPLAINT;
     SAN FRANCISCO
                            JACOBSON DECLARATION
                              Case 4:19-cv-03629-YGR Document 57 Filed 02/21/20 Page 6 of 6



                        1          6.        In light of this limitation, on February 20, 2020 counsel for Epic Games met and
                        2   conferred with counsel for Plaintiff, and agreed, pending entry of an order by the Court on the
                        3   same, to continue Epic Games’ responsive pleading deadline and set a briefing schedule on Epic
                        4   Games’ motion set forth below.
                        5          7.        The Parties have agreed to the following briefing and hearing schedule: Epic
                        6   Games’ responsive pleading to Plaintiff’s Amended Complaint shall be filed on or before March
                        7   12, 2020; Plaintiff’s opposition to any responsive pleading filed by Epic Games shall be filed on
                        8   or before April 9, 2020; Epic Games’ reply to Plaintiff’s opposition shall be filed on or before
                        9   April 23, 2020; and the hearing on Epic Games’ responsive pleading shall be set for hearing on
                       10   May 19, 2020 at 2:00 P.M.
                       11          8.        This minor continuance of Epic Games’ responsive pleading deadline and setting
                       12   of a briefing schedule will not alter the date of any other event set by the Court or otherwise
                       13   impact the overall schedule for the case.
                       14          9.        To date, the only previous time modification in the action is the Court’s September
                       15   6, 2019 Order Vacating the Case Management Conference scheduled for September 23, 2019
                       16   (Dkt. No. 29).
                       17          I declare under penalty of perjury under the laws of the United States of America that the
                       18   forgoing is true and correct. Executed this 21st day of February, 2020, at New York, New York.
                       19                                                           /s/ Jeffrey S. Jacobson
                                                                                    Jeffrey S. Jacobson
                       20
                       21
                       22
                       23
                       24
                       25
                       26
                       27
                       28
                            JOINT STIPULATION AND [PROPOSED] ORDER TO
FAEGRE DRINKER BIDDLE
    & REATH LLP
                            SET BRIEFING SCHEDULE AND HEARING DATE ON
                                                                              -6-                      CASE NO. 4:19-CV-3629-YGR
    ATTORNEYS AT LAW        RESPONSE TO FIRST AMENDED COMPLAINT;
     SAN FRANCISCO
                            JACOBSON DECLARATION
